Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a base station antenna comprising inter alia: a first array configured to emit electromagnetic radiation in a first frequency band so as to form a first antenna beam, the first array including a first column of radiating elements that are arranged substantially along a first longitudinal axis of the base station antenna, the first column including a first radiating element and a pair of second radiating elements, wherein: the first radiating element is a cross dipole radiating element; and the pair of second radiating elements includes a pair of second radiating elements that are disposed facing each other on both sides of the first longitudinal axis, wherein each of the second radiating elements includes first and second radiating arms that extend respectively in opposite directions substantially along the first longitudinal axis, and a third radiating arm that extends toward the first longitudinal axis substantially perpendicular to the first and second radiating arms.


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845